Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
I.        Action Summary
Receipt and consideration of claim amendments and arguments filed on March 9, 2022 is acknowledged. Claims 3, 5-8, 46-50, 53-54 and 77-86 are currently pending.
II.       Reasons for Allowance
The claim amendments and Applicant’s arguments have made the Examiner reconsider and withdraw the rejections. From Shi et al., the examiner does not know if a tenofovir alafenamide hemipamoate crystalline form was obtained and, which crystalline form was obtained.
All rejections and objections are hereby withdrawn. 
            Claims 3, 5-8, 46-50, 53-54 and 77-86 are now in condition for allowance.

III.      Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626